Citation Nr: 9910618	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for chloracne, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
cystic acne with chloracne and assigned a 30 percent 
evaluation.  A subsequent rating decision awarded a 50 
percent evaluation.

The Board notes that the veteran's representative, during the 
October 1998 Travel Board Hearing, raised several claims of 
secondary service connection.  The Board refers the claims of 
entitlement to service connection for depression, arthritis 
of the neck, high blood pressure, scars, and residuals of 
scars as secondary to service-connected chloracne to the RO.  
The veteran should be contacted to determine if he still 
wishes to pursue these claims.  If so, the RO should proceed 
with all appropriate development.


FINDING OF FACT

The veteran's cystic acne with chloracne is productive of 
marked interference with employment.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation of 100 percent, 
in lieu of the current 50 percent schedular evaluation, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 3.321(b) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Once a veteran has 
presented a well-grounded claim, the VA has a duty to assist 
him in developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement (NOD) to the initial July 1994 
rating decision.  Therefore, it is an original claim placed 
in appellate status by an NOD taking exception with the 
initial rating award.

Accordingly, the claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA 
has the duty to assist the veteran in the development of 
facts pertinent to that claim.  See Fenders v. West, No. 96-
947, and slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased ratings claims).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson slip op. 
at 19-21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

The record shows that the RO granted service connection for 
cystic acne with chloracne in July 1994 and assigned a 30 
percent evaluation effective from August 1993.  The RO made 
this determination based upon service medical records which 
showed symptoms and treatment in service, as well as private 
medical records and a VA medical examination.  In January 
1997, the RO increased the evaluation to 50 percent effective 
from August 1993.

The veteran's chloracne has been awarded a 50 percent 
schedular evaluation by analogy to 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  Under the rating schedule, this 
Diagnostic Code provides for a maximum 50 percent rating when 
the skin condition is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.

The veteran believes that he should be awarded a 100 percent 
disability evaluation because the severity of his disability 
prohibits him from working.  A letter dated in November 1993 
from D. Copeland, M.D., stated that he was the veteran's 
personal physician and that the veteran had severe cystic 
acne which frequently required excision and drainage.  The 
doctor believed that this had caused a great deal of debility 
and disfiguration of the veteran.

The veteran was afforded a VA examination in February 1994.  
The veteran presented with a history of severe acne and 
exposure to Agent Orange.  He reported that he began to have 
severe acne cysts in Vietnam when airplanes defoliated areas 
in close proximity to him.  The cysts occurred on his back, 
buttocks, neck, face, and chest.  Recently, the cysts had 
increased in the groin, at the base of the neck, and in the 
axillae.  He complained of pain in the axilla when raising 
his left arm and a pulling sensation in the neck when he 
turned his head.  He had been treated with antibiotics, 
topical medications, surgeries, intralesional injections, and 
Accutane.

Objective findings included severe cystic acne with large 
comedones, lesions, and scars.  There were lesions, both 
inflammatory and large noninflammatory, in the inguinal fold, 
upper thighs, axillae, and across the chest.  Scars of 
varying size, from past surgeries and old lesions, were 
present.  Some of the comedones were very large and there 
were many areas of double comedones and sinus tract 
formations.  The examiner found that the veteran's back, from 
his hairline to below the waist, had essentially no normal 
skin.  She concluded that his diagnosis was consistent with 
severe cystic acne and chloracne.

In a subsequent opinion dated April 1994, the examiner stated 
that the veteran demonstrated all of the characteristics of 
chloracne in that he had adequate exposure to herbicides, his 
acne involved almost every follicle and had been of long 
duration, and there was an extensive distribution of lesions 
across a large portion of his body.

A private medical examiner's report of July 1994, written 
under the provisions of the veteran's pension plan, 
determined that he could no longer work as an operating 
engineer.  It made objective findings of multiple recurrent 
skin abscesses and diagnosed the veteran with severe cystic 
pitting acne vulgaris.  The veteran was determined to be 
permanently disabled.

VA outpatient records from July 1995 indicate that a boil on 
the veteran's neck was incised and drained.  It was noted 
that the veteran had severe acne, hydradenitis suppurativa, 
with chronic thickening of the skin.

A letter dated August 1995 from Sharon D. Lantis, M.D., 
stated that the veteran had been followed since 1973 at the 
Veterans Hospital Dermatology Clinic for severe cystic acne 
and hydradenitis suppurativa.  These conditions caused boil-
like lesions on the trunk, face, neck, axillae, and groin.  
This was described as a very debilitating problem, with pain 
and scarring, that did not respond well to treatment.  The 
treatment consisted of measures to reduce swelling, pain, and 
secondary infection, or to surgically remove cysts.  The 
veteran was not expected to be healed of his cysts and he 
would experience the continuing development of large, painful 
lesions which inhibited his activities, especially the use of 
his arms.

A letter from Bonnie Packard, a licensed esthetician, stated 
that she had recently examined the veteran in August 1995 and 
that she had treated him three times a week for the past two 
years.  She stated that the veteran's chloracne caused large 
cysts and boils which occasionally caused infection.  She 
performed extractions on the infected areas.  She described 
severe scarring on the neck, underarms, groin, and back.  The 
scar tissue irritated surrounding tissue and caused limited 
mobility and painful movement, especially in the neck, 
underarms, and shoulders.  She stated that she had never seen 
such a severe case and it was her belief that the veteran was 
completely disabled.

The veteran appeared at a hearing before the RO in January 
1996.  He testified that his chloracne had begun in 1970 and 
that he was employed for 14 years as an operating engineer 
until he became fully disabled.  The chloracne caused him 
extreme public embarrassment and marital difficulties.  The 
disability most affected his upper body and was especially 
severe under his arms, neck, and back, where lesions were 
always draining.  There was stiffness under his arms and in 
his neck, and he could not raise his arms without feeling 
pain.  Sweating and the rubbing of clothing against his skin 
aggravated the chloracne and he could wear only clothing made 
from certain fabrics and use only specific brands of soap.  
He had undergone numerous surgeries and tried many 
medications with no long-term relief.

Thereafter, Bonnie Saxby (formerly known as Bonnie Packard) 
testified that she was an esthetician, a paramedical 
corrective skin care specialist.  She stated that she had 
been treating the veteran since March 1994 by performing 
extractions of his cysts and boils.  She testified that, 
during the prior week, she had performed 111 extractions from 
a six-inch area on the back of the veteran's neck.  She 
remarked that the veteran's disability was constant and that 
she could work full-time on the veteran.  She noted that his 
condition was aggravated by heat and sweating and that the 
scar tissue caused pain and loss of mobility of his neck and 
arms.

VA outpatient records from July and August 1996 indicate that 
the veteran had boils removed from his left shoulder and the 
back of his neck.  Private hospital records from December 
1997 and January 1998 disclose that the veteran had an 
abscess and a cyst removed.

In a letter from Theresa L. Behis, M.D., dated October 1996, 
she stated that the veteran's skin exhibited residual 
ulceration with crusting and extensive scarring.  
Another letter from Bonnie Saxby dated January 1998 stated 
that she continued to treat the veteran and that she believed 
that his disability was becoming progressively worse.  No 
treatments or medications were wholly effective and the 
veteran suffered constant drainage that stained his clothing 
and emitted an odor.  She said that the veteran suffered from 
large infectious lesions and abscesses that caused extreme 
pain.  As a result, the veteran had scarring and limitation 
of motion.

A letter from Leslie C. Clarke, M.S., ARNP-C, at the Tampa VA 
hospital dated February 1998 stated that she had evaluated 
the veteran the previous month and that he had the most 
severe case of acne vulgaris that she had ever witnessed.

The veteran appeared at a Travel Board hearing before the 
undersigned Board Member in October 1998.  The veteran 
testified that he had been fighting his disability for 28 
years with the help of hospitals, doctors, and medications.  
The veteran stated that he was always bleeding or draining, 
and that a constant, dull pain under his arms made it 
difficult for him to lift up his arms.  He described the 
scars under his arms as deep holes which drained constantly.  
He claimed that his groin hurt if he stood for long periods 
of time and that sweating worsened his condition.

Thereafter, the veteran's spouse, Bonnie Saxby-Dusage 
(formerly known as Bonnie Saxby and Bonnie Packard) 
testified.  Her testimony largely reiterated her previously 
submitted statements regarding the treatment of the veteran's 
skin.  She said that the veteran could not stand or sit for 
long periods of time and that he went to the doctor 
approximately once a month.  The veteran suffered pain while 
waiting for the boils to develop and the constant drainage 
stained clothing and bedsheets.

In summary, the Board finds that the evidence of record 
supports an extraschedular award of 100 percent for the 
veteran's cystic acne with chloracne.  In so finding, the 
Board concludes that the veteran's disability represents such 
an exceptional and unusual disability picture that it renders 
impractical the application of the regular schedular 
standards.  The Board assigns particular weight to the 
determination by the veteran's former employer that found the 
veteran to be fully disabled due to his service-connected 
disability.

The Board also notes that the veteran has received 
substantial medical treatment for almost three decades for 
his disability.  This treatment has consisted of weekly 
surface excisions, outpatient care, and surgeries.  
Unfortunately, this medical care has not proven to be highly 
successful and it is foreseeable that the veteran will 
continue to undergo treatment.  Moreover, the Board notes 
that the veteran's disability, although evaluated as a skin 
condition under the rating schedule, has caused severe 
symptomatology, to include pain, embarrassment, impairment of 
sexual function, limitation of motion of the neck and arms, 
and overall interference with the activities of daily life.  
Finally, the Board deems the testimony of the veteran and his 
wife to be credible, in that the description of the 
disability offered by them has been supported by all medical 
evidence of record.  Accordingly, the Board finds that the 
veteran is entitled to an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b) (1998).


ORDER

An extraschedular evaluation of 100 percent for cystic acne 
with chloracne is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

